Citation Nr: 1025104	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  99-11 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, bipolar 
disorder, psychosis, and a mood disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Veteran's claim was subsequently transferred to the 
RO in Oakland, California.

In a decision of October 2007, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, bipolar disorder, 
psychosis, and a mood disorder and denied entitlement to service 
connection for hypertension.  The Veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision of November 2009, the Court 
vacated the Board's decision and remanded the two issues listed 
above for further action.  The Court also noted that the issue of 
entitlement to an earlier effective date for the award of special 
monthly pension based on the need for aid and attendance had been 
abandoned.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Court's November 2009 memorandum decision states that VA must 
attempt to obtain the records from the Veteran's subsequent 
service in the branches of the military other than the Marines, 
and from his confinement at the United States Disciplinary 
Barracks at Ft. Leavenworth, Kansas.  The record indicates that 
the Veteran enlisted in the Navy in 1980, and that he went AWOL, 
that he enlisted in the Air Force, and went AWOL, and then 
enlisted in the Army, and went AWOL.  The record also notes that 
he was subsequently tried in 1986 by a military judge sitting as 
a general court martial and sentenced to seven years confinement 
for a number of infractions, including fraudulent enlistment and 
desertion.  

In April 2010 the Veteran's attorney submitted a one page 
document which appears to be dated October 14, 2009.  This 
document, titled Matter Notes contains additional information 
regarding the Veteran's periods of dishonorable service.  It 
states that the Veteran joined the Army under the alias, D.J.R., 
that he joined the Navy under the alias, E.T.K., and that he 
joined the Air Force under the alias, E.T.K.

The Court noted that the Veteran claims service connection for 
hypertension as secondary to his psychiatric disability and that 
the hypertension claim is therefore inextricably intertwined with 
the claim for service connection for psychiatric disorder.  
Accordingly, both of the Veteran's claims must be remanded to the 
RO for further development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative and request that they supply 
the dates of his military service in the 
Navy, Air Force and Army.  They should also 
supply the dates of the Veteran's 
incarceration at the United States 
Disciplinary Barracks at Ft. Leavenworth. 

2.  When the above action has been 
accomplished, request the Veteran's service 
treatment records and service personnel 
records from his service in the Navy, Air 
Force and Army, including the records from 
his incarceration at the United States 
Disciplinary Barracks at Ft. Leavenworth.  It 
should be noted that the Veteran also served 
under the aliases indicated in the Matter 
Notes accompanying the Veteran's attorney's 
April 2010 statement.

3.  After the above development has been 
accomplished, the RO should readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



